Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
2.        Claims 1, 3-8, 10-15, and 17-22 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the steps of “automatically establish a communication link as one of an audio link, a text chat link, and a video link and schedule a meeting for the first review date, via the email server, workflow application, and calendar application, based on the calculation, using the predictive model, of the first review date for the selected requested resource allocation, wherein the communication link is established between at least two parties” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception. 

4.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Jahagirdar (US 2015/0254597) discloses a project management system manages a project by continuously monitoring each phase of the project to greatly increase the probability that all required deliverables are produced while adhering to project constraints. The project management system tracks and displays the progress being made and the current status of each deliverable in the project to enable users to easily view and understand the overall project progress along with risks and issues associated with the project in one centralized system The project management system also performs project portfolio management by evaluating individual projects based on various business valuation criteria to correlate the impact of the individual projects to the strategic goals of the business. Accordingly, the project management system provides a system enabled centralized governance framework that enables the users to efficiently plan and manage any type of project.
           2) King et al. (US 7,664,664) disclose computer implemented methods provide a unified framework for the creation, evaluation and selection of requests for funding, of proposed projects and of proposed products within an enterprise. Processes enable the systematic gathering of assumptions that form the basis for generating proposals and project or product scenarios based upon changes in the assumptions. The generated scenarios may be evaluated against predefined criteria and predefined strategic objectives for the enterprise.
           3) Driessnack et al. (US 2012/0215574) disclose a method for performance management including receiving performance data for a project, receiving risk data for the project, developing an estimate to complete (ETC) based on the performance data, adjusting the ETC based on the risk data, and developing an estimate at completion (EAC) based on the adjusted ETC.
          Therefore, it is clear from the description of Jahagirda’s, King’s, and Driessnack’s inventions that the combination of prior arts do not considered the possibility of: automatically establish a communication link as one of an audio link, a text chat link, and a video link and schedule a meeting for the first review date, via the email server, workflow application, and calendar application, based on the calculation, using the predictive model, of the first review date for the selected requested resource allocation, wherein the communication link is established between at least two parties, as included in claims 1, 8, and 15.
5.         Claims (3-7, 22), (10-14), and (17-21) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above.


                                                            Conclusion
6.        Claims 1, 3-8, 10-15, and 17-22 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         June 4, 2022